Martin, J.,

delivered the opinion of the court.
In this case, Wiltz is appellant from a judgment on his opposition to the distribution of the proceeds of the schooner Camanche, seized and sold in the present suit. He claims to be paid the sum of nine hundred and seventy-eight dollars and twenty-three cents, for supplies furnished this vessel, at the special instance and request of the captain and owner, for the payment of which he alleges he has a lien or privilege on the proceeds of the schooner now in the hands of the sheriff.
The District Court allowed a privilege for the sum of eighty-one dollars and twenty-five cents, for supplies furnished subsequently to the 5th of February, 1838, the date at which the schooner cleared at New-Orleans, for Matamo*549ros. In the opinion of the district judge, by going to that port and returning to New-Orleans, the vessel made two voyages, and the appellant thereby lost his privilege for the supplies furnished previous to her sailing; and for this balance the court allowed a privilege or priority by the attachment, only, against the defendant as owner of the schooner.
A creditor for supplies furnished a ship or vessel, has a privilege on the vessel, for those furnished before her departure, if she has already made a voyage; but this voyage must be considered as made to another port, and a return to the port of departure, before it is completed: otherwise, the privilege could never be claimed or enforced.
The counsel for the appellant has contended, that the district judge erred in disallowing his claim to be paid by privilege for the whole of the supplies furnished by him before and after the 5th February, 1838, as above stated. In this, he is clearly supported by the decision of this court, in the case of Abat vs. Nartigue et al., 8 Louisiana Reports, 188.
The district judge, in our opinion, erred, in deciding that the sailing of the schooner from the port of New-Orleans to Matamoros, and back again, constituted two voyages. The Louisiana Code, article 3204, number 8, gives a privilege on the vessel, “to creditors for supplies furnished previously to the departure of the ship, if she has already made a voyage.” If this voyage be the outward one only, the privilege expired ; ° . on reaching Matamoros, or on her departure therefrom; in other words, after she sailed for Matamoros, as it could not be enforced at sea.
, . The proceeds of the sale of the schooner in the shenfrs hands amount to two thousand two hundred dollars, and the law charges allowed by the judgment are six hundred and two dollars and sixty-six cents, which deducted, leave the sum of one thousand five hundred and ninety-seven dollars and thirty-four cents, to be divided among the claimants. On this the appellant has a privileged claim for the sum of nine hundred and seventy-eight dollars and twenty-three cents, and C. Wolfe is entitled to be paid also by privilege, the sum of four hundred and sixty-eight dollars and fifty cents, for his wages and disbursements as master of said schooner. These two sums amount to one thousand four hundred and forty-six dollars and seventy-three cents, and when taken from one thousand five hundred and ninety-seven dollars and thirty-four cents, the net proceeds of the *550schooner, after deducting law charges, leaves a balance of onjy one hunt]red and fifty dollars and sixty-one cents, to be applied to the payment of the claims of the attaching creditors.
The District Court, in our opinion, erred in giving a preference to the claims of the plaintiff and intervenors, numbered in its judgment from one to eight, as being for seamen’s wages, when they have nothing to support them in this preference but their attachments; and also in disallowing the appellant’s privilege for his whole claim. The judgment must therefore be reversed : and this court, proceeding to give such judgment as ought to have been rendered in the District Court; it is ordered, adjudged and decreed, that the balance in the sheriff’s hands, after paying the law charges as settled by the District Court, to wit: the sum of fifteen hundred and ninety-seven dollars and thirty-two cents, be distributed among the claimants, in the following manner: the sum of nine hundred and seventy-eight dollars and twenty-three cents to be paid to the appellant, Victor Wiltz; and the sum of four hundred and sixty-eight dollars and fifty cents, to be in like manner paid to C. Wolfe; and the remainder amounting to one hundred and fifty dollars and sixty-one cents, after deducting therefrom the accruing costs in both courts since the rendition of the judgment appealed from, to be paid to the plaintiff Charles Blake, he being the first attaching creditor.